DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	RYU et al. US2019/0196641.

	Per claim 1 RYU et al. teaches a panel bottom sheet  (300d, see fig.5B) comprising: 2a first heat dissipation layer (331b; [0140]); 3a second heat dissipation layer (332, see fig.5B; [0140]-[0141]) having circumferential side surfaces (see fig.3B, “when pressed the dissipation layers have circumferential side surfaces”) located further inside .  

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Kim et al. US2019/0081255.

	Per claim 23 Kim et al. teaches a display (1) comprising: 42a display panel (100); and a panel bottom sheet (200) disposed below the display panel (see fig.1), the panel bottom sheet 4comprising: 5a first heat dissipation layer (210); 6a second heat dissipation layer (220) including side surfaces located further inside than 7side surfaces of the first heat dissipation layer (see fig.4); 89and 10a buffering member (230 & 240; [0047], [0052]) disposed between the heat dissipation substrate (252; [0047], “panel bottom sheet 200 may include first to third coupling layers 251, 252 and 253 for connecting them”, [0036], “the panel bottom sheet 200 may be perform a heat dissipation function…”, Examiner asserts that all portions of 200 can dissipate heat, therefore the coupling portion 252 is also a heat dissipation substrate) and the display panel (100, see fig.4 & 5, the buffer member 230 & 240 are the topmost portion closer to the display panel”), the buffering member (230 & 240) having a thickness of 120 µm to 180 µm ([0052], “20µm or more”).

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	RYU et al. US2019/0196641 in view of Kim et al. US2019/0081255.

1 	Per claim 2 RYU et al. teaches the panel bottom sheet of claim 1, 
	Ryu et al. does not explicitly teach wherein the heat dissipation substrate is 2directly contacting the circumferential side surfaces of the second heat dissipation layer 
	Kim et al. however discloses wherein the heat dissipation substrate (252; [0047], “panel bottom sheet 200 may include first to third coupling layers 251, 252 and 253 for connecting them”, [0036], “the panel bottom sheet 200 may be perform a heat dissipation function…”, Examiner asserts that all portions of 200 can dissipate heat, therefore the coupling portion 252 is also a heat dissipation substrate) is 2directly 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation substrate directly contact the circumferential sides of the second heat dissipation layer, because it ensures and effective thermal dissipation while also saving space within the panel bottom sheet. 
1 	Per claim 3 RYU et al. teaches the panel bottom sheet of claim 2,
	RYU et al., does not explicitly teach further comprising a first coupling interlayer 2disposed between the first heat dissipation layer and the second heat dissipation layer, 3wherein at least a part of a top surface of the first coupling interlayer is exposed by the 4second heat dissipation layer, and the exposed top surface of the first coupling interlayer directly scontacts the heat dissipation substrate.  
	Kim et al. however discloses a first coupling interlayer (251) 2disposed between the first heat dissipation layer (210) and the second heat dissipation layer (220), 3wherein at least a part of a top surface of the first coupling interlayer (251) is exposed by the 4second heat dissipation layer (see fig.5), and the exposed top surface of the first coupling interlayer directly scontacts the heat dissipation substrate (252; [0047], “panel bottom sheet 200 may include first to third coupling layers 251, 252 and 253 for connecting them”, [0036], “the panel bottom sheet 200 may be perform a heat dissipation function…”, Examiner asserts that all portions of 200 can dissipate heat, therefore the coupling portion 252 is also a heat dissipation substrate).  

1 	Per claim 4 RYU et al. in view of Kim et al. teaches the panel bottom sheet of claim 3, wherein the first opening comprises a through hole completely surrounded by the second heat dissipation layer in the plan view (see fig.5B & 7).  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	RYU et al. US2019/0196641.

	Per claim 8 RYU et al. teaches the panel bottom sheet of claim 1, 
	RYU further discloses the heat dissipation substrate comprises graphite, or polyurethane (PU) material ([0118], [0139]).
	RYU discloses substantially all the limitations of the claim(s) except for wherein the heat dissipation substrate 2comprises polyamide-imide.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the heat dissipation substrate comprise polyamide-imide, because polyamide-imide are materials that have high temperature strength, good impact strength, and good chemical resistance, thus ensuring that the panel is well protected from chemical, heat or impact damage, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
1	Per claim 9 RYU et al. teaches the panel bottom sheet of claim 1, 
	RYU discloses substantially all the limitations of the claim(s) except for wherein the first heat dissipation layer 2comprises at least one of copper and silver, and the second heat dissipation layer comprises at  least one of graphite and carbon nanotubes.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the first heat dissipation layer comprise copper and silver, and the second heat dissipation layer comprise at least one of graphite and carbon nanotubes, because it  enables the panel bottom to have an effective thermal dissipation property while also ensuring that the panel bottom is sturdy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject matter

3.	Claims 5-7 & 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5, includes allowable subject matter because the panel bottom sheet of claim 4, wherein the heat dissipation substrate is disposed in the first opening directly contacting an inner wall of the opening of the second heat 3dissipation layer.  
	Per claim 6, depends on claim 5 therefore allowable for the same reason.
1 	Claim 7, includes allowable subject matter because the panel bottom sheet of claim 3, wherein the second heat dissipation layer 2further comprises a plurality of sub-heat dissipation patterns separated from the main heat 3dissipation pattern having a linear shape extending in one direction, 4wherein the second heat dissipation layer further comprises a second opening formed 5completely through the second heat dissipation layer in a thickness direction, and 6wherein a plurality of such second openings are disposed between the sub-heat 7dissipation patterns and between the main heat dissipation pattern and the sub-heat dissipation 8pattern in the plan view.  
	139Claim 10, includes allowable subject matter because the panel bottom sheet of claim 1, further comprising: a bottom coupling member disposed below the first heat dissipation layer; and 3a heat dissipation paint disposed between the bottom coupling member and the first heat 4dissipation layer.  
	Per claim 11-12, depends on claim 10 therefore allowable for the same reason.
Claims 13-22 are allowable
4.	Regarding Independent claim 13, patentability exists, at least in part, with the claimed combination of elements and features of: a1 display comprising: 2a display panel; and 3a panel bottom sheet disposed below the display panel, the panel bottom sheet 4comprising: 5a first heat dissipation layer; 6a second heat dissipation layer having 10a bottom coupling member disposed below the first heat dissipation layer; and a heat dissipation paint disposed between the bottom coupling member and the 40 first heat dissipation layer.  
	Per claim 14-22, depends on claim 13 therefore allowable for the same reason.	

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. US2018/0146579 discloses A display device includes a display panel to display an image; a heat radiating member at a side portion of the display panel and including a first adhesive layer, a second adhesive layer, and a heat radiating layer between the first adhesive layer and the second adhesive layer.
	Kim et al. US2016/0268523 discloses a display apparatus and portable terminal.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL A MATEY/Examiner, Art Unit 2835